RESOLUCIÓN
Evaluadas las mociones de los demandantes apelados en auxilio de nuestra jurisdicción, a la luz del escrito para mostrar causa presentado por la Universidad de Puerto Rico y considerando como circunstancias extraordinarias el que los siete (7) estudiantes codemandantes ya habían sido admitidos conforme a la sentencia de la cual se apela, y *362que la proximidad del comienzo del año académico en las distintas instituciones universitarias de Puerto Rico habrá de dificultar, sino imposibilitar, la admisión de éstos por otras universidades, se accede a lo solicitado por dichos estudiantes y se ordena la admisión provisional de éstos a la Universidad de Puerto Rico hasta tanto otra cosa sea dispuesta por este Tribunal.

Se ordena la notificación inmediata de la presente por la vía telefónica en adición al método ordinario.

Lo acordó el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Rebollo López emitió voto particular de conformidad.
(.Fdo.) Francisco R. Agrait Liado Secretario General